DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



1. Formal Matters
A.	In the response dated 8/9/22, Applicants elected Group I, claims 1-7 and 12, drawn to the identified species. Since the elections were made without traverse, the restriction is deemed proper and is made FINAL.


B.	Claims 1-14 and 16-19 are pending. Claims 8-11, 13, 14 and 16-19 are with Claims 1-7 and 12 are the subject of this Office Action.




2. Specification
A.	The specification is objected to since the Brief Description of the Figures (Figures 2-6) should be amended to initially reflect the panels. In other words, “Figure  2:” should be amended to, for example, “Figures A-2B:” or “Figures 2A-B”. The use of “A” and “B” later in the description may be retained.

B.	If applicable, the first line of the specification should be updated to reflect the status (e.g. “now U.S. Patent No.”, or “now abandoned”) of any parent applications. Similarly, though none could be found, any U.S. or Foreign Applications cited in the specification which have since issued should be updated with the corresponding Patent No.

C.	Though none could be found, any listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

D.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), paragraph I regarding incorporation by reference. It is noted that the recitation of “www.” alone, as opposed to “http://www.”, is also active and should not be used.  

E.	Though no issues could be found, trade names or marks used in commerce should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

F.	Though no issues could be found, when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02. 

G.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  

H.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.


3. Claim Objections
	Claim 5 is objected to since, in part (k), it is unclear why “HLA-G on” is in parentheses. It is unclear if the antibody only binds to HLA-G, or to that along with any other location on the cell.




4. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claims 1, 4-7 and 12 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the antibodies of claims 2 and 3, which function as required in claim 1, does not reasonably provide enablement for all antibodies meeting the limitations of claim 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims is excessive with regard to claiming all antibodies meeting the limitations of claim 1. Applicants have only provided guidance and written description of the antibodies of claims 2 and 3 (see the Table bridging pages 82 and 83 of the specification). Applicants provide no guidance or working examples of any other antibodies meeting the claim limitations, nor have they provided guidance as to what critical residues are required to maintain the functional characteristics of those antibodies. Furthermore, it is not predictable to one of ordinary skill in the art how to make antibodies, other than those in claims 2 and 3, which function as claimed, which include the functions recited in claim 5.
Regarding claim 4, while it would not be considered undue experimentation to make antibodies which are able to compete for the recited epitopes, the same issue holds as above – that making antibodies which bind the same epitopes as the claimed antibodies and that have the desired function would be considered undue.
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.
	





5. Claim Rejections - 35 USC § 112(a) – written description
	Claims 1, 4-7 and 12 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
These are genus claims. Claim 1 recites antibodies having specific characteristics. However, the specification only provides adequate written description of the antibodies of claims 2 and 3 (see the Table bridging pages 82 and 83 of the specification). No other antibodies with these characteristics are described.
Other than the recited characteristics, which include parts g, h, i and l of claim 5, the specification and claims do not indicate what distinguishing attributes are shared by the members of the genus. Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between/among genus members is permitted. The specification and claims do not provide any guidance as to what changes should be made. Structural features that could distinguish compounds in the genus from others in the antibody class are missing from the disclosure. No common structural attributes identify the members of the genus. Though the rejection holds for claim 5 in its entirety, regarding parts g, h, i and l, there is no upper limit to the percent inhibition and, again, antibodies meeting these limitations have not been described.
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, the four antibodies described in claims 2 and 3 (the Table bridging pages 82-83), alone, are insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.
6. Conclusion
A.	The antibodies are free of the prior art.

B.	Claims 1, 4-7 and 12 are not allowable.

C.	Claims 2 and 3 are objected to since they depend from a rejected base claim, but are otherwise allowable.





Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647